            Case 1:21-cr-10149-LTS Document 1 Filed 05/13/21 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA                     )       Criminal No. 21cr10149
                                              )
        v.                                    )       Violations:
                                              )
 GEORGE FINCH,                                )       Count One: Conspiracy to Commit Theft
                                              )       Concerning Programs Receiving Federal
       Defendant                              )       Funds
                                              )       (18 U.S.C. § 371)
                                              )
                                              )       Count Two: Theft Concerning Programs
                                              )       Receiving Federal Funds; Aiding and
                                              )       Abetting
                                              )       (18 U.S.C. §§ 666(a)(1)(A) and 2)
                                              )
                                              )       Forfeiture Allegation:
                                              )       (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C.
                                              )       § 2461(c))


                                         INFORMATION

At all times relevant to this Information:

                                        General Allegations

                                  The Boston Police Department

       1.      The Boston Police Department (“BPD”) was the police department for the City of

Boston and the oldest police department in the United States. It was the largest police

department in New England and approximately the 20th largest department in the country.

       2.      The BPD had the authority to enforce the criminal laws of the Commonwealth of

Massachusetts and the local rules and ordinances of the City of Boston.

                               The BPD Received Federal Benefits

       3.      For the calendar years 2015 through 2019, the BPD received annual benefits from

                                                  1
            Case 1:21-cr-10149-LTS Document 1 Filed 05/13/21 Page 2 of 14




the federal government in excess of $10,000.

       4.      For example, the United States Department of Transportation (“DOT”) was an

agency of the United States that provided hundreds of thousands of dollars in funding on a yearly

basis to law enforcement authorities to benefit the residents of the United States.   DOT

provided funding to assist and enhance enforcement of traffic regulations on public roadways for

the purpose of increasing public well-being and safety.

       5.      For the calendar years 2015 through 2019, the BPD received annual benefits from

the DOT in excess of $10,000.       DOT provided these funds through numerous federal grants.

       6.      The United States Department of Justice (“DOJ”) was an agency of the United

States that provided hundreds of thousands of dollars in funding on a yearly basis to law

enforcement authorities to benefit the residents of the United States.

       7.      For the calendar years 2015 through 2019, the BPD received annual benefits from

the DOJ in excess of $10,000.       DOJ provided these funds through numerous federal grants.

                                      BPD Evidence Warehouse

       8.      The BPD leased two buildings located at 1555 Hyde Park Avenue which served

as the BPD Evidence Warehouse (the “Warehouse”).          The Warehouse was used, among other

things, to store seized evidence.

       9.      Officers of the Boston Police Evidence Control Unit (“ECU”) were assigned to

the Warehouse and were primarily responsible for, among other things, storing, cataloging, and

retrieving the evidence at the Warehouse so it could be used in court proceedings and as

otherwise needed by the BPD.




                                                  2
          Case 1:21-cr-10149-LTS Document 1 Filed 05/13/21 Page 3 of 14




        10.     The Warehouse was extensively alarmed. The alarm system was maintained by

the Boston Municipal Protective Services Department, which provided security for almost all

buildings owned and controlled by the City of Boston (i.e., Police Stations, Fire Stations, City

Hall, Schools, Libraries, etc.).

        11.     Once the Warehouse’s perimeter alarm was set, no one could remain in the

building without triggering the alarm.

        12.     Data from the alarm system, including when it was set and disarmed on a given

date, was maintained on servers by the Boston Municipal Protective Services Department.

                               The Defendant and His Coconspirators

        13.     From at least March 2015 to at least January 2017, Finch was a Sergeant in the

BPD assigned to the ECU and was a supervisor at the Warehouse.

        14.     From March 2015 through approximately April of 2016, Finch worked under the

command of a Captain, “Captain A,” who was in overall command of the Warehouse.

        15.     From May 2016 through January 2017, Finch worked under the command of a

Lieutenant, “Lieutenant B,” who was in overall command of the Warehouse.

        16.     From approximately March 2015 through at least June of 2016, Finch also

worked with a second Sergeant, “Sergeant C,” at the Warehouse.

        17.     From approximately December 2016 through February 2019, Sergeants D and E

were assigned to the Warehouse under the command of Lieutenant B.

        18.     From at least March 2015 through February 2019, numerous police officers were

assigned to the ECU, identified herein as BPD Officers #1 through #14 (“BPD PO #1 to #14”).

Finch oversaw the officers assigned to the ECU during his tenure.


                                                 3
          Case 1:21-cr-10149-LTS Document 1 Filed 05/13/21 Page 4 of 14




                                              Overtime

       19.       In addition to their salary for a regular 8-hour work shift, Monday through Friday

from 7:30 a.m. to 4:00 p.m., officers of the ECU were able to earn overtime pay equivalent to 1.5

times their regular hourly pay rate for various overtime assignments.

       20.       In order to be paid for overtime, officers of the ECU were required to fill out an

overtime slip.    The overtime slip contained entries for, among other things, the officer’s name

and identifying information, the type of overtime being performed, the location where the

overtime was being performed, the date of the overtime, and the hours of the overtime shift. In

addition, each overtime slip required the officers to specifically write the number of “Actual

Hours Worked.”        The entry for “actual hours worked” was both bolded and underlined on the

overtime slip.    Officers had a duty to honestly fill out each overtime slip and were required to

sign the form.

       21.       In order for an officer of the ECU to be paid for overtime, the officer’s

supervisors were required to sign each overtime slip certifying that the overtime was authorized

and that the officer actually worked the hours that the officer claimed to have worked.

       22.       Supervisors, such as Finch, Captain A, Lieutenant B, Sergeant C, Sergeant D, and

Sergeant E, had a duty to certify only those hours actually worked by their subordinates.

                                   “Purge” and “Kiosk” Overtime

       23.       Beginning by at least March 2015, and continuing through at least February 2019,

officers of the ECU could earn overtime pay for a 4-8 p.m. overtime shift most commonly

referred to as “purge” overtime. The primary purpose of this overtime shift was to control and

reduce the inventory of the Warehouse. At various times, the 4-8 p.m. overtime shift also


                                                   4
             Case 1:21-cr-10149-LTS Document 1 Filed 05/13/21 Page 5 of 14




included efforts to scan and catalog the inventory of the Warehouse and dispose of seized

narcotics.

       24.      This 4-8 p.m. “purge” overtime shift frequently involved five or more officers of

the ECU – at least one supervisor and often four or more officers – who all worked together

inside the Warehouse.

       25.      Beginning by at least March 2015 and continuing through February 2019, ECU

officers could also perform what was referred to as “kiosk” overtime.     This overtime shift was

available approximately once per month on a Saturday, from 7:30 a.m. to 4 p.m. before June

2016, and from 6 a.m. to 2:30 p.m. thereafter.   “Kiosk” overtime involved two officers of the

ECU travelling to each district within the city to collect materials, such as unused prescription

drugs, from a “kiosk” located in each district. These materials would then be taken by the two

officers of the ECU to an incinerator located in Saugus, and burned.

       26.      The “purge” overtime shifts, and the “kiosk” overtime shifts, were “hour for

hour” overtime, which meant that the overtime was earned in fifteen-minute increments.       To

properly earn four hours of overtime for the “purge” overtime shift, officers of the ECU were

required to work a minimum of three hours and forty six minutes, and, to properly earn eight and

one half hours of “kiosk” overtime, the officers of the ECU were required to work a minimum of

eight hours and sixteen minutes.

                               Kiosk Overtime Incinerator Records

       27.      The incinerator used by the ECU to dispose of the materials collected during

“kiosk” overtime recorded the date and time of the arrival and departure of customers from the

incinerator.


                                                 5
          Case 1:21-cr-10149-LTS Document 1 Filed 05/13/21 Page 6 of 14




       28.     The vehicles of customers using the incinerator were weighed at the time that the

vehicles entered and exited the facility.

       29.     The difference in weight between the time of entry and the time of departure

allowed the company to create an invoice for the amount of material burned.

                                            The Ballistics Unit

       30.     In addition to the officers of the ECU, two officers of the Ballistics Unit were also

assigned to the Warehouse.     Those officers were responsible for the storing, cataloging, and

retrieving of older firearms stored within the Warehouse.

       31.     Like the members of the ECU, the two members of the Ballistics Unit were

eligible to perform overtime from 4-8 p.m., though often less frequently than the members of the

ECU.

       32.     Unlike the members of the ECU, members of the Ballistics Unit were not

provided alarm codes for the Warehouse and were not permitted to be present in the Warehouse

when the members of the ECU chose to leave.

       33.     This meant that the members of the Ballistics Unit were often required to leave

prior to the end of their scheduled overtime shifts when the members of the ECU decided to

leave early.

                                    Overview of the Conspiracy

       34.     From at least March 2015 through in or about February 2019, Finch and co-

conspirators known and unknown to the United States Attorney engaged in a conspiracy to

embezzle federal funds by submitting false and fraudulent overtime slips in which they claimed

to have worked a full “purge” or “kiosk” overtime shift when in fact they did not.


                                                    6
          Case 1:21-cr-10149-LTS Document 1 Filed 05/13/21 Page 7 of 14




       35.      As supervisors, Finch and others supervisors in the ECU, such as Captain A,

Lieutenant B, and Sergeants C, D, and E, routinely agreed to endorse overtime slips for

themselves and their subordinates certifying that they and their subordinates had worked a full

four hour “purge” shift or full eight and one half hour “kiosk” shift when Finch and the other

supervisors knew that they had not done so.

       36.      From at least March 2015 through May of 2016, for example, Finch, other

supervisors, and the officers of the ECU, submitted dozens of false and fraudulent overtime slips

in which they claimed to have worked full four hour “purge” shifts, despite the fact that the

Warehouse perimeter alarm was set well before the end of the shift (all dates and times

approximate):

         Date         Warehouse           ECU Members (Co-conspirators)
                      Perimeter           Submitting Overtime Slips Claiming to
                      Alarm Set           have Actually Worked 4 hours OT in the
                                          Warehouse from 4:00 p.m. to 8:00 p.m.
         3/2/15       7:07 p.m.           Capt. A, BPD PO #2, BPD PO #4, BPD PO
                                          #6, BPD PO #7, BPD PO #8
         6/11/15      5:27 p.m.           Capt. A, BPD PO #1, BPD PO #3, BPD PO
                                          #4, BPD PO #7, BPD PO #9
         7/1/15       5:55 p.m.           Finch, BPD PO #2, BPD PO #6, BPD PO #7,
                                          BPD PO #8
         7/30/15      5:14 p.m.           Finch, BPD PO #2, BPD PO #6, BPD PO #7
         9/16/15      5:09 p.m.           Finch, BPD PO #3, BPD PO #4, BPD PO #6,
                                          BPD PO #8, BPD PO #9
         12/29/15     5:35 p.m.           Finch, BPD PO #3, BPD PO #5, BPD PO #6,
                                          BPD PO #8, BPD PO #9
         1/28/16      5:30 p.m.           Finch, BPD PO #1, BPD PO #2, BPD PO #3,
                                          BPD PO #6, BPD PO #7
         3/1/16       5:20 p.m.           Finch, BPD PO #1, BPD PO #3, BPD PO #6,
                                          BPD PO #8
         5/10/16      5:55 p.m.           Lieutenant B, Sgt. C, BPD PO #3, BPD PO
                                          #4, BPD PO #6, BPD PO #7, BPD PO #8
         5/11/16      5:43 p.m.           Lieutenant B, Finch, BPD PO #3, BPD PO
                                          #4, BPD PO #7, BPD PO #8
         5/12/16      5:56 p.m.           Lieutenant B, Finch, BPD PO #3, BPD PO
                                                 7
           Case 1:21-cr-10149-LTS Document 1 Filed 05/13/21 Page 8 of 14




           Date         Warehouse          ECU Members (Co-conspirators)
                        Perimeter          Submitting Overtime Slips Claiming to
                        Alarm Set          have Actually Worked 4 hours OT in the
                                           Warehouse from 4:00 p.m. to 8:00 p.m.
                                           #4, BPD PO #6, BPD PO #7, BPD PO #8


         37.      Though Finch and other supervisors knew that these BPD overtime slips, and

others, were false and fraudulent, Finch, Captain A, Lieutenant B, and Sergeants C, D, and E, all

endorsed the false and fraudulent overtime slips of subordinates.

         38.      In addition, from at least March of 2015 through February 2019, Finch and the

members of the ECU submitted false and fraudulent overtime slips claiming to have worked a

full eight and one half hour “kiosk” shift on the following dates (all dates and times

approximate):

        Date        Time Defendants      Defendants Set      Defendants (co-conspirators)
                    Departed             Perimeter Alarm     Claiming to Have Actually
                    Incinerator          and Left            Worked 8.5 Hours of OT
                                         Warehouse
        6/6/15      9:21 a.m.            10:13 a.m.          Finch, BPD PO #7 (7:30 a.m.
                                                             to 4 p.m.)
        6/4/16      9:00 a.m.            9:57 a.m.           Finch, BPD PO #5 (6 a.m. to
                                                             2:30 p.m.)

         39.      Based upon a comparison of the overtime hours claimed versus the time that the

building alarm was set, from at least March 2015 through in or about January 2017, Finch

personally received over approximately $11,310 for overtime hours that he did not work.

         40.      From at least March 2015 through in or about January 2017, Finch endorsed

dozens of fraudulent overtime slips of subordinate officers for overtime hours that they did not

work.




                                                  8
          Case 1:21-cr-10149-LTS Document 1 Filed 05/13/21 Page 9 of 14




                             Object and Purpose of the Conspiracy

       41.    The object of the conspiracy was for Finch and his coconspirators to embezzle

funds from BPD, an agency that received federal funding.    The purpose of the conspiracy was

for Finch and his coconspirators to enrich themselves personally by obtaining payment for

overtime hours that they did not work.

                             Manner and Means of the Conspiracy

       42.    Among the manner and means by which Finch and coconspirators known and

unknown to the United States Attorney carried out the conspiracy were the following:

              a. From at least March 2015 through in or about February 2019, Finch and/or his

                  coconspirators routinely left the Warehouse at least one, two, and sometimes

                  more than three hours, before the end of the 4-8 p.m. overtime shift.

              b. From at least March 2015 through in or about February 2019, Finch and/or his

                  coconspirators routinely departed several hours prior to the end of the 6 a.m.

                  to 2:30 p.m. or 7:30 a.m. to 4 p.m. “kiosk” overtime shift.

              c. From at least March 2015 through in or about February 2019, despite leaving

                  early, Finch and/or his coconspirators submitted false and fraudulent overtime

                  slips claiming to have worked the full 4-8 p.m. overtime shift or full eight and

                  one half hour “kiosk” shift.

              d. From at least March 2015 through in or about February 2019, ECU officers

                  and supervisors, including Finch, submitted false and fraudulent overtime

                  slips for overtime hours that they did not work.

              e. From at least March 2015 through in or about February 2019, ECU


                                                 9
         Case 1:21-cr-10149-LTS Document 1 Filed 05/13/21 Page 10 of 14




                  supervisors, including Finch, Captain A, Lieutenant B, and Sergeants C, D,

                  and E, knowingly endorsed the false and fraudulent overtime slips of each

                  other and subordinates so that they and their coconspirators would be paid for

                  overtime hours that they did not work.

                          Overt Acts in Furtherance of the Conspiracy

       43.    From at least March 2015 through in or about February 2019, Finch and co-

conspirators known and unknown to the United States Attorney, committed and caused to be

committed the following overt acts in furtherance of the conspiracy, among others.

       Approximate                             Overt Acts
           Date
     1    3/2/15   Capt. A submitted a false and fraudulent overtime slip claiming to
                   have worked 4 hours and endorsed fraudulent slips of subordinates
     2    6/6/15   Finch submitted a false and fraudulent overtime slip claiming to
                   have worked 8.5 hours and endorsed a fraudulent slip of a
                   subordinate
     3    7/1/15   Finch submitted a false and fraudulent overtime slip claiming to
                   have worked 4 hours and endorsed fraudulent slips of subordinates
     4   9/16/15   Finch submitted a false and fraudulent overtime slip claiming to
                   have worked 4 hours and endorsed fraudulent slips of subordinates
     5   1/28/16   Finch submitted a false and fraudulent overtime slip claiming to
                   have worked 4 hours and endorsed fraudulent slips of subordinates
     6   5/12/16   Finch submitted a false and fraudulent overtime slip claiming to
                   have worked 4 hours and endorsed fraudulent slips of subordinates
     7    6/4/16   Finch submitted a false and fraudulent overtime slip claiming to
                   have worked 8.5 hours and endorsed a fraudulent slip of a
                   subordinate
     8   7/27/17   Sgt. D, Sgt. E, BPD PO #2, BPD PO #5, BPD PO #10, BPD PO
                   #11, BPD PO #12 submitted false and fraudulent overtime slips
                   claiming to have worked 4 hours
     9   10/1/18   Lieutenant B, BPD PO #2, BPD PO #11, BPD PO #13 submitted
                   false and fraudulent overtime slips claiming to have worked 4 hours
    10   1/24/19   Lieutenant B, Sgt. E, BPD PO #2, BPD PO #10, BPD PO#11, BPD
                   PO #13, BPD PO #14 submitted false and fraudulent overtime slips
                   claiming to have worked 4 hours



                                               10
         Case 1:21-cr-10149-LTS Document 1 Filed 05/13/21 Page 11 of 14




                                       COUNT ONE
          Conspiracy to Commit Theft Concerning Programs Receiving Federal Funds
                                     (18 U.S.C. § 371)

       The United States Attorney charges:

       44.     The United States Attorney re-alleges and incorporates by reference paragraphs 1

through 43 of this Information.

       45.     From at least March 2015 through in or about February 2019, in the District of

Massachusetts, and elsewhere, the defendant,

                                        GEORGE FINCH,

conspired with others known and unknown to the United States Attorney, to commit an offense

against the United States, to wit: theft concerning programs receiving federal funds, that is, being

an agent of an organization, namely, the Boston Police Department, to embezzle, steal, obtain by

fraud and otherwise without authority knowingly convert to the use of a person other than the

rightful owner and intentionally misapply, property valued at $5,000 or more, that was owned

by, and was under the care, custody, and control of the Boston Police Department, which

received benefits in excess of $10,000 under a Federal program involving a grant, contract,

subsidy, loan guarantee, insurance or other form of Federal assistance in any one-year period, in

violation of Title 18, United States Code, Section 666(a)(1)(A).

       All in violation of Title 18, United States Code, Section 371.




                                                11
         Case 1:21-cr-10149-LTS Document 1 Filed 05/13/21 Page 12 of 14




                                         COUNT TWO
             Theft Concerning Programs Receiving Federal Funds; Aiding and Abetting
                            (18 U.S.C. § 666(a)(1)(A); 18 U.S.C. § 2)

  The United States Attorney further charges:

       46.      The United States Attorney re-alleges and incorporates by reference paragraphs 1

through 43 of this Information.

       47.      From at least March 2015 through in or about January 2017, in the District of

Massachusetts and elsewhere, the defendant,

                                  GEORGE FINCH,

being an agent of an organization, the Boston Police Department, embezzled, stole, obtained by

fraud and otherwise without authority knowingly converted to the use of a person other than the

rightful owner and intentionally misapplied, property valued at $5,000 or more, that was owned

by, and was under the care, custody, and control of the Boston Police Department, which

received benefits in excess of $10,000 under a Federal program involving a grant, contract,

subsidy, loan guarantee, insurance or other form of Federal assistance in any one-year period.

       All in violation of Title 18, United States Code, Sections 666(a)(1)(A) and 2.




                                                12
         Case 1:21-cr-10149-LTS Document 1 Filed 05/13/21 Page 13 of 14




                                FORFEITURE ALLEGATIONS
                        (18 U.S.C. § 981(a)(1)(C) & 28 U.S.C. § 2461(c))

       The United States Attorney further alleges:

       48.     Upon conviction of one or more of the offenses in violation of Title 18, United

States Code, Sections 371 and 666, set forth in Counts One and Two, the defendant,

                                        GEORGE FINCH,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C)

and Title 28, United States Code, Section 2461(c), any property, real or personal, which

constitutes, or is derived from, proceeds traceable to the offenses.

       49.     If any of the property described in paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28 ,United States Code,

Section 2461(c), as a result of any act or omission of the defendants --

               a.      cannot be located upon the exercise of due diligence;

               b.      has been transferred to, sold to, or deposited with a third party;

               c.      has been placed beyond the jurisdiction of this Court;

               d.      has been substantially diminished in value; or

               e.      has been commingled with other property which cannot be divided
                       without difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of all other

property of the defendants up to the value of the property described in paragraph 1 above.




                                                 13
         Case 1:21-cr-10149-LTS Document 1 Filed 05/13/21 Page 14 of 14




       All pursuant to Title 18, United States Code, Section 981 and Title 28, United States

Code, Section 2461(c).

                                            NATHANIEL R. MENDELL
                                            ACTING UNITED STATES ATTORNEY



                                            /s/ Mark Grady
                                            Mark Grady
                                            Assistant United States Attorney


Date: 5/10/2021




                                               14
